
	
		III
		111th CONGRESS
		1st Session
		S. RES. 62
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Dorgan (for himself
			 and Mr. McCain) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Establishing a select committee of the
		  Senate to make a thorough and complete study and investigation of the facts and
		  circumstances giving rise to the economic crisis facing the United States and
		  to make recommendations to prevent a future recurrence of such a crisis.
		  
	
	
		Whereas the United States is currently facing an
			 unprecedented economic crisis, with massive losses of jobs in the United States
			 and an alarming contraction of economic activity in the United States;
		Whereas the United States Government has pledged,
			 committed, or loaned more than $9,000,000,000,000 as of February 2009 in an
			 attempt to mitigate and resolve the economic crisis and trillions of dollars
			 more may well be necessary before the crisis is over;
		Whereas the economic crisis reaches into, and has
			 impacted, almost every aspect of the United States economy and significant
			 parts of the international economy;
		Whereas any thorough and complete study and investigation
			 of this complex and far-reaching economic crisis will require sustained and
			 singular focus for many months;
		Whereas a study and investigation of this size and scope
			 implicates the jurisdiction of several Standing Committees of the Senate and,
			 if it is to be done correctly and timely, will require a degree of undivided
			 attention and resources beyond the capacity of the Standing Committees of the
			 Senate, which are already over-burdened;
		Whereas adding such a significant study and investigation
			 to the duties of the existing Standing Committees of the Senate would make it
			 difficult for such committees to get their regular required work accomplished,
			 particularly when so much attention and so many resources are appropriately
			 devoted to responding to the ongoing economic crisis;
		Whereas dozens of important investigations have been
			 conducted with the creation of a select committee of the Senate for a specific
			 purpose and a set time; and
		Whereas the American public has a right to get straight
			 answers on how this economic crisis developed and what steps should be taken to
			 make sure that nothing like it happens again: Now, therefore, be it
		
	
		1.Select Committee on
			 Investigation of the Economic CrisisThere is established a select committee of
			 the Senate to be known as the Select Committee on Investigation of the Economic
			 Crisis (hereafter in this resolution referred to as the Select
			 Committee).
		2.Purpose and
			 duties
			(a)PurposeThe
			 purpose of the Select Committee is to study and investigate the facts and
			 circumstances giving rise to the current economic crisis facing the United
			 States and to recommend actions to be taken to prevent a future recurrence of
			 such a crisis.
			(b)DutiesThe
			 Select Committee is authorized and directed to do everything necessary or
			 appropriate to conduct the study and investigation specified in subsection (a).
			 Without restricting in any way the authority conferred on the Select Committee
			 by the preceding sentence, the Senate further expressly authorizes and directs
			 the Select Committee to examine the facts and circumstances giving rise to the
			 current economic crisis facing the United States, and report on such
			 examination, regarding the following:
				(1)The causes of the
			 current economic crisis.
				(2)Lessons learned
			 from the current economic crisis.
				(3)Actions to
			 prevent a recurrence of an economic crisis such as the current economic
			 crisis.
				3.Composition of
			 Select Committee
			(a)Membership
				(1)In
			 generalThe Select Committee shall consist of 7 members of the
			 Senate of whom—
					(A)4 members shall
			 be appointed by the majority leader of the Senate; and
					(B)3 members shall
			 be appointed by the minority leader of the Senate.
					(2)DateThe
			 appointments of the members of the Select Committee shall be made not later
			 than 30 days after the date of the adoption of this resolution.
				(b)VacanciesAny
			 vacancy in the Select Committee shall not affect its powers, but shall be
			 filled in the same manner as the original appointment.
			(c)ServiceService
			 of a Senator as a member, Chair, or Vice Chair of the Select Committee shall
			 not be taken into account for the purposes of paragraph (4) of rule XXV of the
			 Standing Rules of the Senate.
			(d)Chair and Vice
			 ChairThe Chair of the Select Committee shall be designated by
			 the majority leader of the Senate, and the Vice Chair of the Select Committee
			 shall be designated by the minority leader of the Senate.
			(e)Quorum
				(1)Reports and
			 recommendationsA majority of the members of the Select Committee
			 shall constitute a quorum for the purpose of reporting a matter or
			 recommendation to the Senate.
				(2)TestimonyOne
			 member of the Select Committee shall constitute a quorum for the purpose of
			 taking testimony.
				(3)Other
			 businessA majority of the members of the Select Committee, or
			 1/3 of the members of the Select Committee if at least one
			 member of the minority party is present, shall constitute a quorum for the
			 purpose of conducting any other business of the Select Committee.
				4.Rules and
			 procedures
			(a)Governance
			 Under Standing Rules of SenateExcept as otherwise specifically
			 provided in this resolution, the investigation, study, and hearings conducted
			 by the Select Committee shall be governed by the Standing Rules of the
			 Senate.
			(b)Additional
			 Rules and ProceduresIn addition to the provisions of section
			 7(h), the Select Committee may adopt additional rules or procedures if the
			 Chair and the Vice Chair of the Select Committee agree, or if the Select
			 Committee by majority vote so decides, that such additional rules or procedures
			 are necessary or advisable to enable the Select Committee to conduct the
			 investigation, study, and hearings authorized by this resolution. Any such
			 additional rules and procedures—
				(1)shall not be
			 inconsistent with this resolution or the Standing Rules of the Senate;
			 and
				(2)shall become
			 effective upon publication in the Congressional Record.
				5.Authority of
			 Select Committee
			(a)In
			 GeneralThe Select Committee may exercise all of the powers and
			 responsibilities of a committee under rule XXVI of the Standing Rules of the
			 Senate.
			(b)PowersThe
			 Select Committee or, at its direction, any subcommittee or member of the Select
			 Committee, may, for the purpose of carrying out this resolution—
				(1)hold
			 hearings;
				(2)administer
			 oaths;
				(3)sit and act at
			 any time or place during the sessions, recess, and adjournment periods of the
			 Senate;
				(4)authorize and
			 require, by issuance of subpoena or otherwise, the attendance and testimony of
			 witnesses and the preservation and production of books, records,
			 correspondence, memoranda, papers, documents, tapes, and any other materials in
			 whatever form the Select Committee considers advisable;
				(5)take testimony,
			 orally, by sworn statement, by sworn written interrogatory, or by deposition,
			 and authorize staff members to do the same; and
				(6)issue letters
			 rogatory and requests, through appropriate channels, for any other means of
			 international assistance.
				(c)Authorization,
			 issuance, and enforcement of subpoenas
				(1)Authorization
			 and issuanceSubpoenas authorized and issued under this
			 section—
					(A)may be done only
			 with the joint concurrence of the Chair and the Vice Chair of the Select
			 Committee;
					(B)shall bear the
			 signature of the Chair or the designee of the Chair; and
					(C)shall be served
			 by any person or class of persons designated by the Chair for that purpose
			 anywhere within or without the borders of the United States to the full extent
			 provided by law.
					(2)EnforcementThe
			 Select Committee may make to the Senate by report or resolution any
			 recommendation, including a recommendation for criminal or civil enforcement,
			 that the Select Committee considers appropriate with respect to—
					(A)the failure or
			 refusal of any person to appear at a hearing or deposition or to produce or
			 preserve documents or materials described in subsection (b)(4) in obedience to
			 a subpoena or order of the Select Committee;
					(B)the failure or
			 refusal of any person to answer questions truthfully and completely during the
			 person's appearance as a witness at a hearing or deposition of the Select
			 Committee; or
					(C)the failure or
			 refusal of any person to comply with any subpoena or order issued under the
			 authority of subsection (b).
					(d)Avoidance of
			 duplication
				(1)In
			 generalTo expedite the study and investigation, avoid
			 duplication, and promote efficiency under this resolution, the Select Committee
			 shall seek to—
					(A)confer with other
			 investigations into the matters set forth in section 2(a); and
					(B)access all
			 information and materials acquired or developed in such other
			 investigations.
					(2)Access to
			 information and materialsThe Select Committee shall have, to the
			 fullest extent permitted by law, access to any such information or materials
			 obtained by any other governmental department, agency, or body investigating
			 the matters set forth in section 2(a).
				6.Reports
			(a)Initial
			 ReportThe Select Committee shall submit to the Senate a report
			 on the study and investigation conducted pursuant to section 2 not later than
			 one year after the appointment of all of the members of the Select
			 Committee.
			(b)Updated
			 ReportThe Select Committee shall submit an updated report on
			 such investigation not later than 180 days after the submittal of the report
			 under subsection (a).
			(c)Final
			 reportThe Select Committee shall submit a final report on such
			 investigation not later than two years after the appointment of all of the
			 members of the Select Committee.
			(d)Additional
			 ReportsThe Select Committee may submit any additional report or
			 reports that the Select Committee considers appropriate.
			(e)Findings and
			 RecommendationsThe reports under this section shall include
			 findings and recommendations of the Select Committee regarding the matters
			 considered under section 2.
			(f)Disposition of
			 ReportsAll reports made by the Select Committee shall be
			 submitted to the Secretary of the Senate. All reports made by the Select
			 Committee shall be referred to the committee or committees that have
			 jurisdiction over the subject matter of the report.
			7.Administrative
			 provisions
			(a)Staff
				(1)In
			 generalThe Select Committee may employ in accordance with
			 paragraph (2) a staff composed of such clerical, investigatory, legal,
			 technical, and other personnel as the Select Committee, or the Chair and the
			 Vice Chair of the Select Committee considers necessary or appropriate.
				(2)Appointment of
			 staffThe staff of the Select Committee shall consist of such
			 personnel as the Chair and the Vice Chair shall jointly appoint. Such staff may
			 be removed jointly by the Chair and the Vice Chair, and shall work under the
			 joint general supervision and direction of the Chair and the Vice Chair.
				(b)CompensationThe
			 Chair and the Vice Chair of the Select Committee shall jointly fix the
			 compensation of all personnel of the staff of the Select Committee.
			(c)Reimbursement
			 of ExpensesThe Select Committee may reimburse the members of its
			 staff for travel, subsistence, and other necessary expenses incurred by such
			 staff members in the performance of their functions for the Select
			 Committee.
			(d)Services of
			 Senate staffThe Select Committee may use, with the prior consent
			 of the chair of any other committee of the Senate or the chair of any
			 subcommittee of any committee of the Senate, the facilities of any other
			 committee of the Senate, or the services of any members of the staff of such
			 committee or subcommittee, whenever the Select Committee or the Chair of the
			 Select Committee considers that such action is necessary or appropriate to
			 enable the Select Committee to carry out its responsibilities, duties, or
			 functions under this resolution.
			(e)Detail of
			 employeesThe Select Committee may use on a reimbursable basis,
			 with the prior consent of the head of the department or agency of Government
			 concerned and the approval of the Committee on Rules and Administration of the
			 Senate, the services of personnel of such department or agency.
			(f)Temporary and
			 intermittent servicesThe Select Committee may procure the
			 temporary or intermittent services of individual consultants, or organizations
			 thereof.
			(g)Payment of
			 ExpensesThere shall be paid out of the applicable accounts of
			 the Senate such sums as may be necessary for the expenses of the Select
			 Committee. Such payments shall be made on vouchers signed by the Chair of the
			 Select Committee and approved in the manner directed by the Committee on Rules
			 and Administration of the Senate. Amounts made available under this subsection
			 shall be expended in accordance with regulations prescribed by the Committee on
			 Rules and Administration of the Senate.
			(h)Conflicts of
			 interestThe Select Committee shall issue rules to prohibit or
			 minimize any conflicts of interest involving its members, staff, detailed
			 personnel, consultants, and any others providing assistance to the Select
			 Committee. Such rules shall not be inconsistent with the Code of Official
			 Conduct of the Senate or applicable Federal law.
			8.Effective date;
			 termination
			(a)Effective
			 dateThis resolution shall take effect on the date of the
			 adoption of this resolution.
			(b)TerminationThe Select Committee shall terminate three
			 months after the submittal of the report required by section 6(c).
			
